Citation Nr: 0814518	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-13 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his brother


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
PTSD.  

The veteran appeared at a personal hearing before the 
undersigned Veterans Law Judge at the RO in February 2008.  
He submitted additional evidence with a waiver of agency of 
original jurisdiction review in accordance with 38 C.F.R. 
§ 20.1304 (2007).  Nevertheless, for the reasons explained 
below, the Board finds that a remand is necessary.  

The record raises the issues of entitlement to service 
connection for a neck disorder, and entitlement to service 
connection for headaches secondary to a neck disorder.  These 
issues, however, are not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has PTSD as a result of being 
involved in two motor vehicle accidents during his period of 
active military service.  His service treatment reports 
confirm that he was involved in a car accident in August 
1974.  He was seen for complaints of stiffness on the right 
side of his neck.  The impression was cervical muscle strain.  
He was subsequently involved in another car accident in 
September 1974.  It was noted that he reported to sick bay 
after being treated at Woodland Park Hospital for a four-inch 
laceration on the left side of his head and an abrasion and 
contusion to his left hand.  He also had chest and abdomen 
contusions.  The civilian hospital x-rays showed no 
fractures.  He was treated for back muscle strain.  Light 
duty was recommended for four days.  Five days later, his 
scalp sutures were removed.  He was returned to duty.  He was 
seen the following month for complaints of sharp pains 
running along the scar line of his head.  No other clinical 
entries pertaining to the car accidents were indicated.  Upon 
separation examination in March 1977, psychiatric assessment 
was within normal limits.  

The veteran was involved in numerous post-service motor 
vehicle accidents, including one in which he hit a 
pedestrian, was convicted of driving under the influence, and 
was sentenced to 69 days in jail.  He filed a claim of 
entitlement to  service connection for PTSD in December 2002, 
which he alleges is due to his in-service car accidents.  He 
testified that he is fearful of driving and avoids driving 
whenever possible.  VA treatment records and reports, 
however, include references to reports that the veteran was 
driving on a regular basis and that he lived in a motor home.  

VA psychiatric notes dated in July and December 2002 indicate 
that the veteran was diagnosed with PTSD following a recent 
car wreck that reactivated old memories.  Upon VA examination 
in August 2003, the examiner concluded that the veteran did 
not have PTSD.  In a June 2004 VA outpatient report, Carlos 
F. Acevedo, M.D., diagnosed the veteran with PTSD due to 
exposure to a traumatic car accident while he was in the 
military.  In a subsequent record dated in August 2004, 
however, Dr. Acevedo diagnosed the veteran with a 
questionable organic personality disorder.  

None of these opinions was based on a complete review of the 
veteran's claims file, including his service medical records.  
Additionally, the notations showing that he has PTSD as a 
result of the accidents in service do not appear to consider 
the significant post-service motor vehicle accidents in which 
he was involved, including one which resulted in jail time.  
Consequently, the Board finds that a remand is necessary for 
another examination and opinion.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who have treated 
the veteran for PTSD since June 2005.  
After securing any necessary release, the 
RO should obtain these records.  

2.  Schedule the veteran for a VA 
examination to ascertain whether he has 
PTSD as a result of the two automobile 
accidents in which he was involved in 
service.  The examiner must review the 
claims file in conjunction with the 
examination, including the service 
treatment records and post-service 
medical records documenting the post-
service accidents.  All studies or tests 
deemed necessary should be conducted.  If 
PTSD is present, the examiner should 
indicate whether it is at least as likely 
as not (is there a 50/50 chance) that the 
disorder may be linked solely to either 
or both of the motor vehicle accidents he 
experienced in service.  The role of the 
veteran's postservice motor vehicle 
accidents in the development of PTSD must 
be differentiated from the role which in-
service motor vehicle accidents may have 
played.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.  

5.  Upon completion of the requested 
development above, the RO should 
readjudicate the claim.  The RO is to 
make a determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



